ALEXANDER, J.,
dissenting.
[¶ 17] I respectfully dissent. The District Court heard and decided this matter after a contested trial. At that trial, the court was able to observe the parties, their demeanor and their presentations of evidence and gained impressions of the parties, and the sincerity of their positions, that cannot be replicated in the cold record of evidence on appeal. See State v. Patterson, 2005 ME 26, ¶ 16, 868 A.2d 188, 192-93. Because we respect the capacity of the trial court to gain the impressions upon which it makes its fact-findings from both the record and the appearances of the parties before it, we deferentially review the trial court’s fact-findings. See Wells v. Powers, 2005 ME 62, ¶ 2, ¶ 873 A.2d 361, 363. We vacate the fact-findings only when there is no competent evidence to support the findings. Id. We vacate discretionary decisions only when there is a demonstrated abuse of discretion. See Pettinelli v. Yost, 2007 ME 121, ¶ 11, 930 A.2d 1074, 1077-78.
[¶ 18] Our deferential standard of review applies to spousal support awards just as it applies to review of all other trial court fact-based decision-making. Recently we have observed that “[w]e review a court’s award of spousal support for an abuse of discretion.... The underlying factual findings upon which a court bases an award of spousal support are reviewed for clear error and will be sustained ‘if there is any competent evidence in the record to support them.’” Manning v. Manning, 2008 ME 143, ¶ 3, 956 A.2d 102, 103. The Court’s opinion recognizes that we are reviewing the trial court’s spousal support award in this case only “to determine whether the court exceeded its discretion in fashioning the award,” (citing Payne v. Payne, 2006 ME 73, ¶ 7, 899 A.2d 793, 795). Such a review is narrow and deferential. See Pettinelli, 2007 ME 121, ¶ 11, 930 A.2d at 1077-78. Here, we are not giving the trial court the deference it is due.
[¶ 19] Our law provides that, in considering a request for spousal support, the *106court should consider the “income history and income potential of each party.” 19-A M.R.S. § 951-A(5)(E) (2007) (emphasis added). Thus, by statute, Susan Nixon’s post-graduate income potential was an appropriate consideration. The trial court properly evaluated the income potential that might be achieved with a college degree expected within a year. Other factors the court could consider include the education and training of each party, section 951-A(5)(F), and the ability of a party seeking spousal support to become self-supporting within a reasonable period of time, section 951-A(5)(0). Among the statutory factors to be considered, no one factor is dispositive, with the trial court, not this Court, deciding the appropriate emphasis to be given to each factor. Coppola v. Coppola, 2007 ME 147, ¶ 23, 938 A.2d 786, 793.
[¶ 20] Pursuant to section 951-A(5)(E) and (O), the trial court could properly disbelieve Susan Nixon’s claims of present and future difficulties in earning income. See Dionne v. LeClerc, 2006 ME 34, ¶ 15, 896 A.2d 923, 929 (court may disbelieve witnesses even if testimony is not contradicted). It could recognize that Susan’s claims were undercut by the fact that she anticipated receiving a bachelor’s degree from the university this year. It could consider all of those facts and the other evidence presented in determining whether to award spousal support and the amount and length of time that spousal support should be paid. Here the trial court did award spousal support.
[¶ 21] Transitional spousal support may be awarded for transitional needs including “[s]hort-term needs resulting from financial dislocations associated with the dissolution of the marriage” or “[r]eentry or advancement in the work force, including, but not limited to, physical or emotional rehabilitation services, vocational training and education.” 19-A M.R.S. § 951-A(2)(B). The court awarded Susan Nixon $300 a month for approximately a year and a half from the date of the divorce judgment. This award of transitional support was based on the finding that Susan Nixon was working toward her bachelor’s degree and that she expected to graduate and become fully employed sometime during this year. The court could reasonably assume that Susan Nixon’s earning potential with a degree would be substantially higher than her earning potential without a degree and that employment at a good salary could be anticipated sometime this year. Accordingly, the award of $300 a month in transitional support served the exact purposes of the transitional support award option of the statute.
[¶ 22] In determining the $300 a month amount of transitional support, the court appropriately considered Thomas Nixon’s ability to pay, recognizing his relatively modest earnings and his other significant expenses, including child support. See 19-A M.R.S. § 951-A(5)(B), (P) (2007). Notably, the $300 a month transitional support award is only $100 a month less than the $400 per month award that Susan Nixon requested as general support. Further, the court could have reasonably concluded that once the marital home was sold, as was anticipated, Susan Nixon’s living expenses would decrease significantly.
[IT 23] Thus, in awarding Susan Nixon an amount close to what she requested, and in light of the other factors the court could have had in mind in making the award, it is not possible to conclude, as the Court does, that the trial court abused its discretion. The end result of the combination of the spousal support award and the child support award was to increase Susan Nixon’s available income from $13,000 per year to $24,000 per year and to reduce Thomas Nixon’s available income from *107$45,000 per year to $34,000 per year. The remaining distance between the two is not great. The trial court found that this income gap would be reduced or eliminated after Susan Nixon’s college graduation. The trial court’s action does not reflect an abuse of discretion. By overturning the trial court, the Court is ignoring the finding regarding income potential, and it is holding that existing income differences must be split evenly between the parties to achieve a proper spousal support award. Both of those positions are contrary to the law discussed above.
[¶ 24] Following the expiration of the transitional support award, Susan Nixon was awarded general support in the amount of $150 per month from July 2008 to July 2009. In this calculation, the trial court expressly considered Thomas Nixon’s relatively modest earnings and his other obligations, including child support. The award of general support was appropriately designed to support Susan Nixon an additional year after her college graduation while adjusting to a full-time work situation with a college degree. Regardless of the length of a marriage, the law does not establish any presumption in favor of a general spousal support award for any particular minimum length of time. The key factors to evaluate in reaching a decision on general support are the parties’ relative incomes and, as discussed above, their income potential and ability to become self-supporting.
[¶ 25] The Court justifies overturning the trial court’s decision and requiring payment of a higher level of spousal support in “light of Susan’s significant mental health issues,” “her lesser current earnings,” and other factors, including “the speculative nature of her future earnings.” The record reflects, and the trial court found, that both parties suffer from mental health problems “requiring ongoing therapy and medication.” The trial court’s findings indicate that it considered all of the factors stated in the Court’s opinion in making its award and concluding that Susan “is likely to increase her earnings substantially once her schooling is done and should be self-supporting shortly thereafter with the assistance of child and some spousal support.” What the Court is actually doing in its opinion is second-guessing the trial court’s decision on the weight and significance to attach to particular evidence. See Stickney v. City of Saco, 2001 ME 69, ¶ 13, 770 A.2d 592, 600 (appellate review of factual findings limited to review of the record to determine if evidence exists to support trial court’s factual conclusions).
[¶ 26] In awarding general spousal support for a relatively short period, the trial court properly concluded that Susan Nixon would have adequate earnings after receiving her college degree and that, at that point, the parties, except for their mutual parenting obligation, should go their separate ways such that each could get on with their life without the participation of the other. The trial court had to evaluate many objective factors and many subjective factors in reaching its result. Those subjective factors cannot be evaluated on a cold record nor can they be second-guessed with an abuse of discretion standard of review.
[¶ 27] I would give the trial court the deference it is due and affirm the judgment of the District Court.